Fourth Court of Appeals
                                 San Antonio, Texas
                                         May 6, 2022

                                     No. 04-22-00046-CR

                                Shawn Edward CRAWFORD,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                    From the 452nd District Court, Menard County, Texas
                                Trial Court No. 2021-02557
                               Stephen Ellis, Judge Presiding


                                       ORDER
        Appellant’s brief was due May 2, 2022. On that day, appellant filed a motion requesting
a thirty-day extension of time to file his brief. After consideration, we grant the motion and
order appellant’s brief due by June 1, 2022.




                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2022.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court